Citation Nr: 0738796	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  96-52 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a bowel disorder and sexual dysfunction due to VA 
surgical treatment provided in February 1995.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active duty service from February 1976 to 
October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In April 1999, the Board 
remanded the claim for additional development.  In July 2000, 
the Board denied the claim.  

The veteran appealed to the United States Court of Appeals of 
Veterans Claims (hereinafter "Court").  In November 2000, 
the parties filed a Joint Motion for Remand requesting that 
the Court vacate the Board's decision and remand the case to 
the Board for additional development and readjudication.  The 
Court granted the joint motion in an Order issued in December 
2000.  In September 2001, the Board again denied the claim.  

In November 2003, the Court vacated the Board's September 
2001 decision, and remanded the claim.  In October 2005, June 
2006, and May 2007, the Board remanded the claim for 
additional development.  

The appeal is again, unfortunately, REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

The veteran alleges that he currently has a bowel disorder 
and sexual dysfunction, that were caused by surgery at a VA 
facility in January 1995.  He essentially argues that he 
never experienced any bowel problems or sexual dysfunction 
until after his surgery in January 1995, and that as a result 
of the surgery, he now has very infrequent bowel movements 
even with the use of a laxative, and problems with sexual 
dysfunction which require the use of a penile pump.  

Of particular note, the veteran and his representative argue 
that missing VA medical records, discussed infra, are 
favorable to his claim.  See veteran's letter, received in 
November 2006; representative's letter, received in September 
2005.  

In May 1995, the veteran filed his claim.  In a rating 
decision, dated in February 1997, the RO denied the claim.  
The veteran has appealed.  

During the course of the appeal, the RO made a number of 
attempts to locate a missing volume of the veteran's VA 
medical files.  Specifically, the RO attempted to locate 
Volume II (apparently out of a total of three volumes) of the 
veteran's VA medical files.  In the March 2000 Supplemental 
Statement of the Case, the RO noted that Volume II had been 
in the custody of two different VA medical centers (VAMC's) 
at one time or another, but that it could not currently be 
located.  The two VAMC's that had custody of the veteran's 
missing records are located in North Little Rock, Arkansas, 
and Oklahoma City, Oklahoma.  

In the Board's (since vacated) September 2001 decision, which 
denied the claim, it noted that the RO had made repeated 
efforts to obtain the missing volume of the veteran's VA 
medical records, to no avail.  The Board stated that further 
attempts to obtain this evidence were not necessary, as no 
reasonable possibility existed that further attempts to 
obtain this evidence would substantiate the claim.  

The veteran appealed, in November 2003, the Court vacated and 
remanded the claim.  The Court stated inter alia that the 
Board's discussion of the duty to assist with regard to the 
missing VA medical records was inadequate, as it failed to 
discuss "whether, and if so how, the Secretary had complied 
with the specific obligations set forth in section 5103A and 
§ 3.159(c)."  Citing 38 U.S.C.A. § 7104(a); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002); (other citations 
omitted).  The Court essentially stated that the provisions 
at 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2) had 
not been complied with, despite the actions above.

The Court stated that VA had "not sufficiently demonstrated 
that the missing volume of the appellant's medical records 
does 'not exist' or that 'further efforts to obtain [that 
volume] would be futile,'" that neither medical center which 
had previously possessed these records has advised VA that 
these records had been lost, and that VA had failed to notify 
the veteran that these records no longer existed.  

In light of the actions of the VA in this case the Court's 
decision is not entirely clear.  In any event, the decision 
of the Court must be obeyed.       

The Board parenthetically notes that the Court's Order also 
indicated that the veteran's service medical records were 
missing.  However, it is very important to note that this was 
in error, as the veteran's service medical records are 
associated with the claims files.  

A review of the claims files shows that RO has yet to comply 
with the November 2003 Court Order with regard to the 
veteran's missing VA medical records.

It is important for the RO to understand that this case has 
been to the Court twice and that the actions of the Court 
must be obeyed, notwithstanding the extensive actions of the 
VA to obtain these records, as described above. 

Simply stated, in light of the actions of the Court in this 
case, the Board can not proceed to adjudicate this case.

Accordingly, on remand, attempts to retrieve these records 
must continue until these records are obtained, or until such 
time as the RO concludes in writing that the records do not 
exist, or that further attempts to obtain them would be 
futile.  

Therefore, on remand, the RO should attempt to obtain the 
veteran's medical records from both VAMC's that had 
previously possessed the missing records (i.e., North Little 
Rock, and Oklahoma City).  If obtained, such records must be 
made a part of the appellant's claims folders.  

If these records are determined not available by the VAMC's, 
the RO should request that both the North Little Rock VAMC, 
and the Oklahoma City VAMC, provide them with written 
verification that these records have been lost, or are 
otherwise unavailable, as appropriate.  

Finally, if these records are determined not to be available, 
a formal written unavailability memorandum must be added to 
the claims files, and the appellant must be so notified, and 
provided with an opportunity to respond.  See 38 C.F.R. 
§ 3.159(d), (e) (2007).  

The Board understands the actions already undertaken in this 
case by the AMC.  This is an unusual situation in light of 
the actions of Court in this case. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to obtain the 
veteran's missing VA medical records from 
the North Little Rock VAMC, and the 
Oklahoma City VAMC.  Once obtained, such 
records must be made a part of the 
appellant's claims folders.  

If the North Little Rock VAMC, and/or the 
Oklahoma City VAMC, are unable to locate 
these records, the RO should request that 
each VAMC provide them with written 
verification that these records have been 
lost, or are otherwise unavailable, as 
appropriate.  

Attempts to retrieve these records must 
continue until such records are obtained, 
or until such time as the RO concludes in 
writing that the records do not exist, or 
that further attempts to obtain them 
would be futile.  Thereafter, a formal 
written unavailability memorandum must be 
added to the claims files, and the 
appellant must be so notified, and 
provided with an opportunity to respond.  

2.  The RO should then readjudicate the 
issue on appeal. If the determination of 
this claim remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



